Name: Commission Regulation (EEC) No 809/93 of 2 April 1993 on the sale by tender of beef held by certain intervention agencies for the production of minced meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3. 4. 93 Official Journal of the European Communities No L 82/11 COMMISSION REGULATION (EEC) No 809/93 of 2 April 1993 on the sale by tender of beef held by certain intervention agencies for the production of minced meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 7 (3) thereof, Article 1 1 . The sale shall take place of :  1 000 tonnes of bone-in meat held by the French intervention agency and bought in before 1 November 1992,  approximately 1 000 tonnes of boned meat held by the United Kingdom intervention agency and bought in before 1 January 1991 ,  approximately 1 000 tonnes of boned meat held by the Irish intervention agency artd bought in before 1 November 1991 . 2. The products referred to in paragraph 1 shall be sold in accordance with Regulation (EEC) No 2173/79 , and in particular Articles 6 to 12 thereof, and with this Regula ­ tion . Whereas the application of intervention measures in respect of beef has created large stocks ; whereas, in order to avoid an excessively long period of storage, part of those stocks should be sold by tender ; Whereas Community supplies of meat suitable for the production of minced meat are relatively small ; whereas to ensure efficient management of the markets, sales of intervention stocks should be limited to producers of minced meat approved in accordance with Article 7 of Council Directive 88/657/EEC of 14 December 1988 laying down the requirements for the production of, and trade in, minced meat, meat in pieces of less than 100 grams and meat preparations and amending Directives 64/433/EEC, 71 /118/EEC and 72/462/EEC (3), as amended by Directive 89/662/EEC (4) ; Whereas the sales should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/79 (5), as amended by Regulation (EEC) No 1 809/87 (6), subject to certain necessary exceptions ; Article 2 1 . Tenders, made out in ecus, shall be submitted by 12 noon on 7 April 1993 at the latest. The intervention agencies concerned shall draw up a notice of invitation to tender specifying : (a) the quantities of beef offered for sale ; and (b) the deadline and place for the submission of tenders. 2. The intervention agencies concerned shall sell meat which has been stored the longest first. 3 . Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79, the provisions of and the Annexes to this Regulation shall serve as a general notice of invitation to tender. 4. Details of the quantities available and the places they are stored shall be available to the interested parties from the addresses listed in Annex II to this Regulation . Intervention agencies shall, in addition, display the notice referred to in paragraph 1 at their head office and may publish notices elsewhere. 5 . Notwithstanding Article 8 (2) (b) of Regulation (EEC) No 2173/79, tenders shall not indicate in which cold store or stores the products are held. Whereas derogations should be laid down from Article 8 (2) (b) of Regulation (EEC) No 2173/79 in view of the administrative difficulties the application of that subpara ­ graph raises in the Member States concerned ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, (') OJ No L 148, 28 . 6. 1968 , p. 24. (2) OJ No L 18, 27. 1 . 1993, p. 1 . 0 OJ No L 382, 31 . 12. 1988, p. 3 . (4) OJ No L 395, 30. 12. 1989, p. 13 0 OJ No L 251 , 5. 10 . 1979, p. 12. (6) OJ No L 170, 30 . 6. 1987, p. 23. No L 82/ 12 Official Journal of the European Communities 3. 4. 93 Article 3 1 . Tenders shall only be accepted when submitted by a natural or legal person entered on the list of establish ­ ments referred to in the first subparagraph of Article 7 ( 1 ) of Directive 88/657/EEC as a producer of minced meat. Member States shall consult with each other where neces ­ sary for the application of this paragraph . 2. Tenders must be accompanied by :  a written undertaking by the tenderer to use all the meat concerned for the production of minced meat as defined by Article 2 (2) (a) of Directive 88/657/EEC within two months of the date referred to in Article 2 ( 1 ) of this Regulation,  details of the exact location of the establishment or establishments of the tenderer in which the minced meat is to be produced. 3. The purchasers shall keep up-to-date accounts records permitting the use made of the meat purchased to be established with a view, in particular, to verifying that the quantities purchased and the quantities of minced meat produced correspond. For the purposes of adminis ­ trative supervision, where appropriate the intervention agency holding the products concerned shall send the competent authority of the Member State in which the minced meat is to be produced a certified copy of the sales contract. 4. Any purchaser who does not submit the documenta ­ tion required to prove compliance with the undertaking referred to in paragraph 2 to the competent authority of the Member State in which the minced meat is produced withing three months of the date referred to in Article 2 ( 1 ) shall, except in cases of force majeure, be excluded from any sales operations of the same type which may be held in the 12 months following the said date. On a duly substantiated request, the abovementioned period may be extended by one month where the purchaser is unable to supply the necessary proof having taken all the necessary steps to obtain it and submit it within the time limit laid down. Article 4 After the tenders received in reply to the invitation to tender have been examined, a minimum selling price shall be fixed for each product or a decision taken not to proceed with the sale . Article 5 Notwithstanding Article 15 ( 1 ) of Regulation (EEC) No 2173/79, the security shall be ECU 100 per tonne . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1993 . For the Commission Rene STEICHEN Member of the Commission 3 . 4. 93 Official Journal of the European Communities No L 82/ 13 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) UNITED KINGDOM  Forequarter flanks 1 000 IRELAND  Plates/flanks 1 000 FRANCE  Caisse B 1 000 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganeraes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302 Telefax (0734) 56 67 50 IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel . (01)78 90 11 , ext. 2278 and ext. 3806 Telex 93 292 and 93 607 Telefax (01 ) 61 62 63, (01 ) 78 52 14 and (01 ) 66 20 198 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . 45 38 84 00, tÃ ©lex 205 476